    Case 2:21-cv-00514-SPC-NPM Document 7 Filed 08/13/21 Page 1 of 4 PageID 31




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

JUAN FRANCISCO VEGA,

              Plaintiff,

v.                                               Case No: 2:21-cv-514-SPC-NPM

SHAWN DUFFEE, DANIELLE
E. KOSKEY, CARROLE
DEPASS, ARI DEUTSCH,
ROBERT LAMONS, DEBRA
COHEN, YEHUDA BRUCK,
KATHERINE FERNENDEZ-
RUNDLE, AUDREY FRANK-
APONTE, ERIKA ISIDRON,
GRISKA MENA, MIGNA
SANCHEZ-LLORENS,
ALBERTO MILIAN, MARLENE
FERNANDEZ-KARAVETSOS,
KRISTEN KANNER and
SHEVAUN HARRIS,

              Defendants.
                                          /

                              OPINION AND ORDER1

         Plaintiff Juan Francisco Vega, a detainee at the Florida Civil

Commitment Center (FCCC), filed a pro se Complaint under 42 U.S.C. § 1983

(Doc. 1), alleging due process violations. The United States Magistrate Judge



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00514-SPC-NPM Document 7 Filed 08/13/21 Page 2 of 4 PageID 32




Nicholas Mizell granted him leave to proceed in forma pauperis, so the Court

must review the Complaint sua sponte to determine whether it is frivolous or

malicious, fails to state a claim, or seeks monetary damages against a party

who is immune from such relief. See 28 U.S.C. 1915(e)(2).

      According to the Complaint, Vega was committed to the FCCC in March

2011, after a Florida court deemed him a sexually violent predator under the

Jimmy Ryce Act, Fla. Stat. 394.910-.932.       A person committed under the

Jimmy Ryce Act is entitled to “have an examination of his or her mental

condition once every year or more frequently at the court’s discretion.” Fla.

Stat. 394.918(1). A court then reviews the resulting report and holds a hearing

to determine whether there is probable cause to believe it is safe to release the

committed person. Fla. Stat. 394.918(3). Vega alleges he did not receive due

process in those annual reviews because they did not include adequate “mental

health evaluations and risk assessments.” (Doc. 1 at 7).

      Vega sues (1) the State Attorneys who filed and argued the original

petition for commitment, (2) the psychologists who prepared his annual

reports, (3) the judges who made the annual probable-cause determinations;

(4) his own court-appointed attorneys, and (5) two officials from the Florida

Department of Children and Families (DCF). Vega seeks a declaration that

his due process rights were violated, an injunction ordering Defendants to




                                       2
Case 2:21-cv-00514-SPC-NPM Document 7 Filed 08/13/21 Page 3 of 4 PageID 33




conduct annual mental health evaluations and risk assessments, and $30

million in damages.

      Vega cannot sue the judges and prosecutors. “A judge enjoys absolute

immunity from suit for judicial acts performed within the jurisdiction of his

court.”   McCullough v. Finley, 907 F.3d 1324, 1330 (11th Cir. 2018).

Prosecutors likewise enjoy absolute immunity from allegations stemming from

their function as advocates. Hart v. Hodges, 587 F.3d 1288, 1295 (11th Cir.

2009). Vega’s allegations against the judges and prosecutors relate entirely to

their participation in his commitment and probable-cause hearings. They are

thus immune from this action.

      Vega’s claims against his own attorneys also clearly fail. To state a claim

under 42 U.S.C. § 1983, Vega “must allege that a person acting under color of

state law deprived him of a federal right.” McIndoo v. Broward Cty., 750 F.

App’x 816, 819 (11th Cir. 2018). State-appointed attorneys are not state actors

for purposes of § 1983. Id. at 820 (citing Vermont v. Brillon, 556 U.S. 81

(2009)). Vega thus fails to state § 1983 claims against his appointed counsel.

      Accordingly, it is now

      ORDERED:

      Plaintiff Juan Francisco Vega’s claims against Defendants Robert

Lamons, Debra Cohen, Yehuda Bruck, Katherine Fernandez-Rundle, Audrey

Frank-Aponte, Erika Isidron, Griska Mena, Migna Sanchez-Llorens, Alberto




                                       3
Case 2:21-cv-00514-SPC-NPM Document 7 Filed 08/13/21 Page 4 of 4 PageID 34




Milian, and Marlene Fernandez-Karavetsos are DISMISSED. The Clerk is

DIRECTED to terminate these Defendants as parties to this case.

     DONE and ORDERED in Fort Myers, Florida on August 13, 2021.




SA: FTMP-1

Copies: All Parties of Record




                                    4
